Exhibit FIRST AMENDMENT TO AGREEMENT AND PLAN OF MERGER BETWEEN FLINT TELECOM GROUP, INC., FLINT ACQUISITION CORPS. (A-E), CHINA VOICE HOLDING CORP., CVC INT’L INC., PHONE HOUSE INC (OF CALIFORNIA), CABLE AND VOICE CORPORATION, STARCOM ALLIANCE INC, DIAL-TONE COMMUNICATION INC, AND PHONE HOUSE OF FLORIDA, INC. This FIRST AMENDMENT dated April 24, 2009 is to delete and modify certain terms and conditions to that certain Agreement and Plan of Merger (the “Agreement”) by and between Flint Telecom Group, Inc. (“Flint”), Flint Acquisition Corps. (A-E), and/or assigns, each a wholly-owned subsidiary of Parent and a Florida Corporation, ("MERGER SUBS"), CVC Int’l Inc. a Florida Corporation (“CVC”), Phone House Inc, a California Corporation ("PHC"), Cable and Voice Corporation, A Florida
